USCA11 Case: 20-11931      Date Filed: 05/05/2021      Page: 1 of 5



                                                                 [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 20-11931
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 5:19-cv-01619-LCB


CARL MICHAEL SEIBERT,

                                                     Plaintiff - Appellant,

                                       versus

JEREMY MCINTIRE,
personal capacity and his capacity as an attorney,
ROMAN SHAUL,
General Counsel,

                                                     Defendants - Appellees.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                   (May 5, 2021)

Before MARTIN, JORDAN, and GRANT, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-11931          Date Filed: 05/05/2021      Page: 2 of 5



       Carl Michael Seibert appeals the district court’s order dismissing his 42

U.S.C. § 1983 complaint for lack of subject matter jurisdiction under the Rooker-

Feldman doctrine.1 The district court properly dismissed Seibert’s complaint and

we affirm.

                                              I.
       Seibert was suspended from practicing law in Alabama in 2011 and was

subsequently disbarred. Seibert appealed the Alabama State Bar Association’s

(“the Bar”) decision to disbar him, but the Alabama Supreme Court summarily

affirmed. Seibert v. Ala. State Bar, 154 So. 3d 1097, 1097 (Table) (Ala. 2012).

       Seibert filed suit in federal district court in October 2019, alleging that the

Bar violated his constitutional rights when it disbarred him.2 As Seibert himself

admits, the factual allegations in his complaint are rambling, to say the least. But

we can discern the facts underlying Seibert’s disbarment from the record. Seibert

was accused of knowingly allowing clients to lie in court proceedings; knowingly

allowing a disbarred attorney to perform legal work for Seibert’s law firm; and

intentionally engaging in unethical and illegal conduct on behalf of a bail bonding

company. According to Seibert, these accusations were false. As such, he says the


       1
        Rooker v. Fid. Tr. Co., 263 U.S. 413, 44 S. Ct. 149 (1923); D.C. Ct. App. v. Feldman,
460 U.S. 462, 103 S. Ct. 1303 (1983).
       2
         As reflected in the case caption, Seibert did not name the Alabama State Bar
Association as a defendant. He instead named Jeremy McIntire, the Assistant General Counsel
who represented the Bar in the proceedings, and Roman Shaul, General Counsel for the Bar.

                                               2
          USCA11 Case: 20-11931        Date Filed: 05/05/2021   Page: 3 of 5



Bar’s decision to disbar him was based on perjured testimony and false evidence,

which violates his due process rights.

      The Bar moved to dismiss Seibert’s complaint. It argued, among other

things, that the district court lacked jurisdiction over the matter under the Rooker-

Feldman doctrine. This doctrine generally prohibits federal district courts from

reviewing a final state court decision, insofar as the United States Supreme Court

is the only federal court with jurisdiction to review decisions of a state’s highest

court. Doe v. Fla. Bar, 630 F.3d 1336, 1340 (11th Cir. 2011). The district court

agreed and granted the Bar’s motion to dismiss.

      Seibert filed a motion for reconsideration, which the district court summarily

denied. Seibert timely appealed.

                                          II.

      We review de novo a district court’s decision that the Rooker-Feldman

doctrine deprives it of subject matter jurisdiction. Doe, 630 F.3d at 1340. The

Rooker-Feldman doctrine is a jurisdictional rule created by the Supreme Court that

precludes federal district courts from reviewing state court judgments. Alvarez v.

Att’y Gen. for Fla., 679 F.3d 1257, 1262 (11th Cir. 2012). “This is because ‘28

U.S.C. § 1257, as long interpreted, vests authority to review a state court judgment

solely in the Supreme Court.’” Id. (alterations adopted) (quoting Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 292, 125 S. Ct. 1517, 1526


                                           3
           USCA11 Case: 20-11931       Date Filed: 05/05/2021    Page: 4 of 5



(2005)). The Rooker-Feldman doctrine “is confined to cases . . . brought by state-

court losers complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting district court review

and rejection of those judgments.” Exxon Mobil, 544 U.S. at 284, 125 S. Ct. at

1521–22.

      Seibert’s case falls under this definition. First, challenges in federal district

courts to decisions by state supreme courts disciplining attorneys for misconduct or

ruling on bar applicants’ claims are generally precluded by the Rooker-Feldman

doctrine. See Doe, 630 F.3d at 1341 (holding plaintiff’s challenges “to the Florida

Bar’s rules regarding confidential peer review are clearly barred by Rooker-

Feldman”); Berman v. Fla. Bd. of Bar Exam’rs, 794 F.2d 1529, 1530 (11th Cir.

1986) (per curiam) (holding that district court lacked jurisdiction over bar

applicant’s claim of unlawful denial of admission to a particular bar); Dale v.

Moore, 121 F.3d 624, 627 (11th Cir. 1997) (per curiam) (“[I]t is clear that the

Rooker-Feldman doctrine forbids frustrated Florida bar applicants from seeking an

effective reversal of the Florida Supreme Court’s decision in federal district

court.”); see also Scott v. Frankel, 562 F. App’x 950, 953 (11th Cir. 2014) (per

curiam) (unpublished) (“Scott was a ‘state-court loser’ based on the Florida

Supreme Court’s decision to suspend him from the practice of law for three

years.”); Castro v. Lewis, 777 F. App’x 401, 405 (11th Cir. 2019) (per curiam)


                                           4
          USCA11 Case: 20-11931       Date Filed: 05/05/2021     Page: 5 of 5



(unpublished) (collecting cases). Seibert nonetheless urges us to conclude his case

is the exception.

      In short, if Seibert were to succeed on his claim before the district court, it

“would effectively nullify” the Alabama Supreme Court’s decision. Alvarez, 679

F.3d at 1262–63 (quotation marks omitted). Thus the issue before the district court

was inextricably intertwined with the state court judgment. Id. The district court

correctly dismissed Seibert’s complaint for lack of subject matter jurisdiction

based on the Rooker-Feldman doctrine.

      AFFIRMED.




                                           5